Citation Nr: 0409014	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-08 670A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  

3.  Entitlement to Dependents' Education Assistance benefits 
pursuant to the provisions of 38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to 
June 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and May 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board notes that a temporary stay on the adjudication of 
38 U.S.C.A. § 1318(b) claims has recently been removed.  
Accordingly, the Board will proceed with appellate review of 
the issue of entitlement to Dependency and Indemnity 
Compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b).  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2001. 

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was respiratory failure, due to, 
or as a consequence of, carcinoma of the lung.  A significant 
condition contributing to, but unrelated to the cause of 
death was cachexia.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic encephalopathy, secondary to 
a gunshot wound to the right parietal region, penetrating the 
scalp, dura, and brain, with insertion of a tantalum plate, 
evaluated as 80 percent disabling; the residuals of a gunshot 
wound to the mid-dorsal region of the back, evaluated as 
noncompensably disabling; and a skin graft scar of the right 
thigh, also evaluated as noncompensably disabling.  

4.  The veteran did not die as a result of a 
service-connected disability, nor did a service-connected 
disability cause or contribute substantially or material to 
cause his death.

5.  At the time of his death, the veteran was not in receipt 
of or entitled to receive, compensation for any 
service-connected disability or disabilities evaluated as 
totally disabling.

6.  At the time of his death, the veteran was not shown to 
have had a total disability deemed to be permanent in nature 
resulting from a service-connected condition.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

2.  The criteria for an award of Dependency and Indemnity 
Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318(b) have not been met.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2003).

3.  As to the issue of entitlement to Dependents' Education 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
Chapter 35, the appellant has not submitted a claim which has 
legal merit.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 
38 C.F.R. § 3.707 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the case at hand, following receipt of her application for 
benefits and prior to the initial adjudication of her claim, 
the RO advised the claimant, in an October 2001 letter, to 
submit evidence to substantiate her claim for service 
connection for the cause of the veteran's death.  That letter 
also advised her of specific evidence she should submit and 
records that VA would assist in obtaining.  Subsequently, she 
was also provided with a Statement of the Case apprising her 
of the various provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), and of other VA actions taken in her 
case. 

In the case at hand, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  She has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence she needed to submit, as 
well as what evidence the VA would secure on her behalf.  The 
appellant has additionally been given ample time to respond.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence, has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support said claims, and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on August [redacted], 2001.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was respiratory failure, due to, or as a consequence 
of, carcinoma of the lung.  An additional significant 
condition contributing to death, but not related to the cause 
of death, was cachexia.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic encephalopathy secondary to a 
gunshot wound to the right parietal region, penetrating the 
scalp, dura, and brain, with insertion of a tantalum plate, 
evaluated as 80 percent disabling; a gunshot wound scar of 
the middorsal region of the back, evaluated as noncompensably 
disabling; and a skin graft scar of the right thigh, also 
evaluated as noncompensably disabling.  The combined 
evaluation in effect for the veteran's various 
service-connected disabilities at the time of death was 
80 percent.  

Service medical records, including a Certificate of 
Disability for Discharge dated in June 1945, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of lung cancer, or of any other respiratory 
disorder.  In November 1944, the veteran received treatment 
for what was described as "battle exhaustion."  At the time 
of a service medical examination in October 1945, the 
veteran's lungs were clinically within normal limits, as was 
a chest X-ray.  No pertinent diagnosis was noted.

At the time of a VA general medical examination in 
March 1946, the veteran voiced no respiratory complaints, and 
no pertinent diagnosis was noted.

On subsequent VA medical examination in October 1947, the 
veteran's chest and lungs were once again described as within 
normal limits.  

At the time of a period of VA hospitalization for an 
unrelated medical problem during the months of August and 
September 1958, a chest X-ray was within normal limits.  

In July 1960, the veteran was hospitalized at a VA medical 
facility for complaints of increasing numbness and weakness 
in his left lower and upper extremities, in conjunction with 
severe right frontal headaches of five months' duration.  At 
the time of hospitalization, it was noted that, in 1944, the 
veteran received a bullet wound to the right parietal region 
of his head that penetrated approximately 3 centimeters into 
the parietal lobe of the brain.  Debridement was carried out, 
with several pieces of bone removed, and a tantalum plate 
inserted to cover the skull defect.  Immediately following 
the operation, the veteran was hemiplegic for approximately 
two months, following which he experienced a gradual return 
of motor function.  Over the years, the veteran had 
experienced some residual left-sided weakness, but none or 
only minimal sensory loss until very recently.

On physical examination, the veteran's lungs were clear to 
auscultation and percussion.  A chest X-ray was described as 
within normal limits.  Skull films were similarly normal with 
the exception of a plate in the area of the right parietal 
bone.  During hospitalization, diagnostic studies were 
undertaken to rule out the possibility of an expanding 
intracranial lesion as the cause for the veteran's 
complaints.  With normal findings on pneumoencephalography, 
however, it was felt that no further diagnostic procedures 
were warranted.  Following pneumoencephalography, the veteran 
reported that he felt "wonderful."  Over the ensuing days, up 
until the day of discharge, the veteran reported no 
headaches, and stated that he had more strength in his left 
extremities.  In the opinion of the treating physicians, the 
veteran's illness was most probably the result of his 
longstanding post-traumatic encephalopathy.  Also noted was 
that the veteran's symptoms were actually of a more insidious 
onset than had been reported, and somewhat compounded by 
emotional trauma related to a recent divorce and remarriage.  

A VA record of hospitalization dated in March and April 1978 
reveals that the veteran was hospitalized at that time for a 
complaint of chest pain.  At the time of admission, it was 
noted that this was the veteran's fourth hospital admission 
for chest pain.  Reportedly, the veteran was in his normal 
state of good health until the afternoon of admission, when, 
while bowling, he experienced a sudden onset of substernal 
pressing chest pain.  Noted at the time of admission were 
certain risk factors, including a positive family history for 
myocardial infarction, and a 40-pack year smoking history.  

On physical examination, the veteran's chest was clear to 
auscultation and percussion.  Examination of the heart 
revealed a loud S-4 gallop and normal BMI, with no murmurs, 
rubs, or clicks.  Serial electrocardiograms revealed the 
presence of ST segment depression in the precordial leads, 
with T-wave inversion which evolved consistent with a 
non-transmural anterolateral myocardial infarction.  The 
diagnoses noted at the time of discharge were anterolateral 
non-transmural myocardial infarction; PVC's secondary to 
myocardial infarction; status post partial gastrectomy in 
1974 for peptic ulcer disease; right skull injury with 
residual mild left hemiparesis; and rheumatoid arthritis.  

On VA neurologic examination in May 1978, the veteran's 
history and complaints were recounted.  Noted at the time was 
that, in March 1978, the veteran suffered an acute myocardial 
infarction followed by ventricular arrhythmias for which he 
was presently taking medication.  According to the veteran, 
he had not worked since the time of his myocardial 
infarction.  He had, however, been able to work as a truck 
driver following his inservice head injury, and was, in fact, 
working at that job at the time of his myocardial infarction.  

Private medical records covering the period from January to 
August 2001 show treatment during that time for multiple 
medical problems, most prominently, carcinoma of the lung.  
Computerized tomography of the veteran's brain conducted in 
early January 2001 revealed a very modest symmetrical 
enlargement of the visualized ventricles and sulci.  Large 
low attenuation regions were seen in the right and left 
posterior parietal lobes.  A single small metallic structure 
was seen associated with each one of those low attenuation 
lesions.  At the time of evaluation, there was no evidence of 
any associated mass effect.  Findings were felt to be most 
compatible with areas of encephalomalacia in conjunction with 
a possibility of surgical or radiation therapy for metastatic 
disease.  

Computerized tomography of the veteran's chest conducted at 
that same time revealed a 3-millimeter in diameter mass in 
the right upper lobe in the apical segment.  Small irregular 
nodular densities were seen in the anterior and posterior 
segments of the right upper lobe, and in the superior segment 
of the left lower lobe.  Two mass lesions were visualized in 
the right lower lobe.  The clinical impression was of 
multiple masses in the right upper lobe and right lower lobe, 
with irregular nodules in both the right and left lung.  
These masses were felt to be most compatible with carcinoma, 
either primary or metastatic.  

In mid-July 2001, the veteran underwent computerized 
tomography of his brain based on a clinical suspicion of 
metastatic disease.  That evaluation revealed prominent 
ventricles and sulci compatible with atrophy, unchanged from 
the aforementioned previous examination.  Also noted was a 
large area of low attenuation which was nonenhancing within 
the posterior right parietal lobe.  This was likewise 
unchanged in appearance and size when compared to the prior 
examination, and likely represented an area of postoperative 
change and encephalomalacia.  Further noted was a low 
attenuation lesion which enhanced following contrast, with a 
typical ring-enhancing appearance.  This was located 
posteriorly within the veteran's left frontal lobe, and 
measured 1.7 centimeters.  This area was not present on a 
prior examination, and its appearance and location at the 
gray-white junction were compatible with metastatic disease.  
There was a subtle area of low attenuation which demonstrated 
some curvilinear increased density on the enhanced study 
within the left cerebellar hemisphere, which was not 
particularly well visualized on prior examination.  Noted at 
the time of examination was that this might represent a 
newly-developing second metastatic disease, or merely normal 
vasculature.  The clinical impression was left frontal lobe 
metastatic lesion, with possible second lesion in the left 
cerebellar hemisphere.  

In early August 2001, the veteran was admitted to a private 
medical facility.  Noted at the time of admission was a 
history of non-small cell lung cancer diagnosed in 
approximately 1998.  Reportedly, at the time of diagnosis, 
the veteran was undergoing vascular surgery, and declined any 
further invasive workup.  In December 2000, the veteran 
apparently fell down the stairs.  Radiographic studies 
conducted at that time revealed masses in the lung which had 
increased in size.  The veteran began weekly chemotherapy 
with a schedule of two weeks on, and one week off.  
Approximately one month prior to his hospitalization, the 
veteran began having difficulty walking and with balance.  
Reportedly, he had a seizure or seizures.  Computerized 
tomography of the brain conducted at that time revealed a 
left frontal lobe metastasis, in addition to a left cerebral 
hemisphere metastasis.  The veteran was begun on medication 
and radiation therapy, and, at the time of admission, had 
just completed three weeks of radiation therapy to the brain.  
At the time of admission, the veteran complained of increased 
fatigue, dehydration, generalized bone pain, increased 
lethargy, anorexia, weight loss, and hypotension, in addition 
to an inability to keep fluids down and generally "feeling 
lousy."  The veteran denied chest pain, though he was short 
of breath with minimal exertion.  In addition to the 
aforementioned non-small cell lung cancer with cerebral 
metastasis, the veteran gave a past history of rheumatoid 
arthritis, questionable Felty's syndrome, dehydration, L2 
compression fracture, ulcer disease, and hypertension, as 
well as coronary artery disease.  Past surgical history 
included open heart surgery for three vessel disease, in 
addition to a left endarterectomy and partial gastrectomy.  
Also noted was that the veteran had undergone multiple 
surgeries on his knees and hands secondary to rheumatoid 
arthritis.  

The veteran appeared very ill and cachetic, as well as very 
dehydrated.  Examination of the veteran's lungs revealed a 
Port-A-Cath in his right lung, with bilateral rales, and some 
diminishment of lung sounds on the right lobe.  Based upon 
clinical findings, the veteran was admitted for treatment of 
hypotension and dehydration.

A private consultation dated on August 20, 2001 noted 
problems with incontinence.  On physical examination, the 
veteran was pale and cachetic looking, and dehydrated.  The 
clinical assessment was of urinary incontinence, felt to be 
secondary to the veteran's deteriorating status.  

In correspondence of early February 2002, the veteran's 
private physician wrote that he (i.e., the veteran) had 
developed lung cancer in 1998, and begun treatment with 
chemotherapy in January 2001.  Gradually, the veteran 
succumbed to non-small cell lung cancer on August [redacted], 2001.  
Other complicating illnesses included chronic obstructive 
lung disease, and a longstanding rheumatoid arthritis with 
Felty syndrome.  According to the veteran's physician, the 
basis for the veteran's death was metastatic disease to the 
brain, in addition to a progressive involvement of the lung 
with tumor. 

In correspondence of February 2002, another of the veteran's 
private physicians wrote that the veteran had been under his 
care since July 2001 for brain metastasis from primary 
carcinoma of the lung.  The veteran reportedly tolerated 
radiation treatments well, though his overall condition 
deteriorated.  The veteran was hospitalized, anticipating 
subsequent discharge to a nursing home, but expired on 
August [redacted], 2001.  

Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's service 
incurred encephalopathy caused or contributed in some way to 
the veteran's death from lung cancer.  More specifically, it 
is contended that the veteran's service-connected 
post-traumatic encephalopathy in some way joined with the 
carcinoma which had metastasized to his brain to hasten his 
death.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served 90 days 
or more during a period of war, and a malignant tumor (i.e., 
cancer) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Finally, 
service connection may be granted for disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death, unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2003).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of lung cancer, or any other respiratory disorder.  
In point of fact, it is clear, based on the evidence of 
record, that the veteran did not suffer from carcinoma of 
either the lungs or brain at a point in time in any proximity 
to his active military service.  Nor is it otherwise alleged.  
Rather, the crux of the appellant's argument is that, just 
prior to, and at the time of the veteran's death, there 
existed some "link" between his service-connected 
encephalopathy and brain cancer which in some way hastened 
his death.  

The Board observes that, based on the evidence of record, the 
earliest clinical indication of the presence of carcinoma of 
the lung or brain is revealed by private medical records 
dated in 2001.  Those records show a diagnosis of non-small 
cell carcinoma of the lung in 1998, more than 50 years 
following the veteran's discharge from service.  That 
carcinoma eventually metastasized to the veteran's brain, 
resulting in a diagnosis of left frontal lobe metastatic 
lesion, with a possible second lesion in the left cerebellar 
hemisphere.  

The appellant argues that the veteran's service-connected 
encephalopathy in some way "interacted" with his brain cancer 
to hasten his death.  When the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the record is entirely devoid of medical 
evidence supporting such a claim.  At present, there exists 
no competent evidence that the veteran's service-connected 
head injury in any way contributed substantially or 
materially to his death from lung cancer.  Nor is there any 
reasonable basis for holding that symptomatology attributable 
to the veteran's service-connected encephalopathy was of a 
severity sufficient to have had a material influence in 
accelerating his death.  Under such circumstances, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to Dependency and Indemnity 
Compensation in the same manner as if the veteran's death 
were service connected where it is shown that the veteran's 
death was not caused by his own willful misconduct, and he 
was in receipt of (or but for receipt of military retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if:  (1) the disability was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 years or more immediately preceding 
death; (2) the disability was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of discharge or release from active service for a period 
of not less than five years immediately preceding death; or 
(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
as totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).

The Board notes that the implementing regulation pertaining 
to claims for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 was revised just prior to initiation of 
this appeal.  The prior version of Section 3.22 had stated 
that Dependency and Indemnity Compensation benefits would be 
provided when a veteran "was in receipt of, or for any 
reason... was not in receipt of but would have been entitled to 
receive compensation at the time of death."  38 C.F.R. 
§ 3.22(a)(2) (1999) (emphasis added).  The revised regulation 
replaces that broad permissive statement with seven 
enumerated exceptions, including providing for the reopening 
of claims only on grounds of clear and unmistakable error.  
38 C.F.R. § 3.22 (2002).  The revised 38 C.F.R. § 3.22 limits 
the circumstances under which a veteran's survivor may claim 
entitlement to Dependency and Indemnity Compensation benefits 
by defining the "entitled to receive" language as follows:  

"Entitled to receive" means that, at the 
time of death, the veteran had 
service-connected disability rated 
totally disabling by VA but was not 
receiving compensation because:

(1) VA was paying the compensation 
to the veteran's dependents; 

(2) VA was withholding the 
compensation under authority of 
38 U.S.C.A. § 5314 to offset an 
indebtedness of the veteran;

(3) the veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date; 

(4) the veteran had not waived 
retired or retirement pay in order 
to receive compensation; 

(5) VA was withholding payments 
under the provisions of 
10 U.S.C. 1174(h)(2); 

(6) VA was withholding payments 
because the veteran's whereabouts 
were unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total 
service-connected disability rating 
or

(7) VA was withholding payments 
under 38 U.S.C. 5308, but determined 
that benefits were payable under 
38 U.S.C. 5309.  

38 C.F.R. § 3.22(b) (2003).

The aforementioned revisions to Section 3.22 were not 
"substantive" changes.  Rather, the changes made to that 
section were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA had never been authorized, or 
had the authority, under Section 1318 to award Dependency and 
Indemnity Compensation benefits where the veteran merely had 
hypothetical as opposed to actual entitlement to 
compensation.  See 65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  
In light of the position taken by the Secretary in the 
Supplementary Information which accompanied the rule changes, 
the Board finds that entitlement to Section 1318 Dependency 
and Indemnity Compensation benefits cannot be established by 
way of hypothetical entitlement, no matter when the claim was 
filed.  That interpretation is confirmed by the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 314 F. 3d 
1373 (Fed. Cir. 2003).  

The appellant in this case argues that the veteran should, in 
fact, have been in receipt of a total disability rating for 
the 10-year period prior to his death.  That argument is 
premised upon the fact that, while in service, the veteran 
suffered from "battle fatigue and/or exhaustion" which, if 
combined with his 80 percent evaluation for service-connected 
post-traumatic encephalopathy, would have resulted in a 
100 percent evaluation.  In point of fact, the appellant is 
making a clear case for "hypothetical entitlement" to Section 
1318 benefits.  

As noted above, entitlement to Section 1318 Dependency and 
Indemnity Compensation benefits may not be established by way 
of hypothetical entitlement.  Based on the evidence of 
record, it is clear that, at no time was the veteran in 
receipt of a greater than 80 percent combined evaluation for 
his various service-connected disabilities.  While in 
March 1978, the veteran ceased his employment as a truck 
driver, and, apparently, never returned to work, that 
termination of employment was due to an acute myocardial 
infarction, a disability for which service connection is not, 
and has never been, in effect.  Notwithstanding the 
appellant's arguments, the fact remains that, at the time of 
his death, the veteran was not in receipt of compensation for 
his service-connected disability or disabilities which had 
been continuously rated as totally disabling for a period of 
10 or more years immediately preceding death, or which had 
been so rated continuously for as period of not less than 5 
years from the date of his discharge, or other release from 
active duty.  Currently, there exists no evidence that the 
veteran was in receipt of, or entitled to, a 100 percent 
schedular evaluation or total rating based on individual 
unemployability for a period of 10 years immediately 
preceding his death.  Accordingly, Dependency and Indemnity 
Compensation pursuant to the provisions of 38 U.S.C.A. § 1318 
is not warranted.  

Finally, turning to the issue of entitlement to Dependents' 
Educational Assistance pursuant to the provisions of 
38 U.S.C. Chapter 35, the law states that a child or 
surviving spouse of the veteran will have basic eligibility 
for such benefits where the veteran was discharged under 
other than dishonorable conditions, and had a permanent total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3500, 3501 (West 
2002); 38 C.F.R. § 3.807(a) (2003).  

As indicated above, at the time of the veteran's death, 
service connection was in effect for post-traumatic 
encephalopathy secondary to a gunshot wound to the right 
parietal region, penetrating the scalp, dura, and brain, with 
insertion of tantalum plate, evaluated as 80 percent 
disabling; a gunshot wound to the mid-dorsal region of the 
back, evaluated as noncompensably disabling; and a skin graft 
scar of the right thigh, also evaluated as noncompensably 
disabling.  The combined evaluation for the veteran's various 
service-connected disabilities was 80 percent, short of a 
"total" disability.  

As per the above discussion, the appellant has failed to 
demonstrate that the cause of the veteran's death, that is, 
lung cancer leading to respiratory arrest, or other 
contributing factors were in any way the result of an 
incident or incidents of the veteran's period of active 
service.  Absent such evidence, the Board finds that the 
appellant's claim for entitlement to Dependents' Educational 
Assistance benefits is without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b) are denied.

Basic eligibility for Dependents' Educational Assistance 
pursuant to the provisions of 38 U.S.C. Chapter 35 is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



